455 F.2d 992
Robert B. RAGLAND, Plaintiff-Appellant,v.John A. VOLPE, as Secretary of Transportation, and FrancisC. Turner, as Federal Highway Administrator,Defendants-Appellees.
No. 71-2464.
United States Court of Appeals,Fifth Circuit.
March 30, 1972.Rehearing Denied April 26, 1972.

Appeal from the United States District Court for the Middle District of Florida; Charles R. Scott, Judge.
William H. Maness, Jacksonville, Fla., for plaintiff-appellant.
John L. Briggs, U. S. Atty., John D. Roberts, Asst. U. S. Atty., Jacksonville, Fla., for defendants-appellees.
Before TUTTLE, GEWIN and THORNBERRY, Circuit Judges.
PER CURIAM:


1
The judgment of the trial court is affirmed for lack of standing of the plaintiff.  See Barlow v. Collins, 397 U.S. 159, 90 S. Ct. 832, 25 L. Ed. 2d 192 (1970); Association of Data Processing Service Organizations, Inc. v. Camp, 397 U.S. 150, 90 S. Ct. 827, 25 L. Ed. 2d 184 (1970).